Case: 13-40486      Document: 00512539514         Page: 1    Date Filed: 02/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-40486                       February 20, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
LESLIE T. HOLMES,

              Plaintiff - Appellant

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant – Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:05-CV-677


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Leslie T. Holmes filed suit in federal district court under § 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).             He appeals the district court’s
affirmance of the Commissioner of Social Security’s partially-favorable
decision, which found that he was disabled and entitled to certain benefits from
May 31, 2002 through March 3, 2009, but not thereafter. Holmes claims that



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40486    Document: 00512539514     Page: 2   Date Filed: 02/20/2014


                                 No. 13-40486

he was entitled to continuing disability benefits after March 3, 2009, and that
the administrative law judge’s decision finding otherwise lacked substantial
evidence, failed to develop the administrative record, and incorrectly weighed
the evidence. We hold that neither the administrative law judge (“ALJ”) nor
the Appeals Council erred, and affirm the district court’s decision.
      “Our standard of review of social security disability claims is exceedingly
deferential and limited to two inquiries: whether substantial evidence supports
the ALJ’s decision, and whether the ALJ applied the proper legal standards
when evaluating the evidence.” Taylor v. Astrue, 706 F.3d 600, 602 (5th Cir.
2012). Evidence is “substantial” when it is enough for a reasonable mind to
support the conclusion. Id. This court has held that “[t]he evidence ‘must be
more than a scintilla, but it need not be a preponderance.’” Id. (quoting Leggett
v. Chater, 67 F.3d 558, 564 (5th Cir. 1995)). Findings of fact supported by
substantial evidence are conclusive, and we “may not reweigh the evidence in
the record, nor try the issues de novo, nor substitute [our] judgment” for that
of the Commissioner. Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994).
      The ALJ’s decision stated that from May 31, 2002 through March 2,
2009, Holmes was unable to perform past relevant work, and that there were
no jobs that existed in significant numbers in the national economy that he
could have performed. But it also found that Holmes experienced medical
improvement related to his ability to work as of March 3, 2009. Specifically, it
stated that since March 3, 2009 the “claimant has had the residual functional
capacity [RFC] to perform and maintain a limited range of sedentary work,”
and that he regained the RFC to perform an eight-hour workday without
missing more than twelve days from his employment in a calendar year.
      We hold that the ALJ reached his conclusions based on substantial
evidence. The record shows that he ordered a consultative examination by Dr.



                                       2
    Case: 13-40486    Document: 00512539514     Page: 3   Date Filed: 02/20/2014


                                 No. 13-40486

George Isaac, who considered Holmes’s medical history. The ALJ considered
the medical evidence, including Dr. Isaac’s findings, in reaching his RFC
conclusions. Because “we have consistently held that the [Commissioner], not
the courts, has the duty to weigh the evidence, resolve material conflicts in the
evidence, and decide the case,” we will not overturn the ALJ’s RFC
determination that Holmes was able to return to the workforce, albeit in a
limited capacity. Johnson v. Bowen, 864 F.2d 340, 347 (5th Cir. 1988).
      We also hold that both the ALJ and the Appeals Council properly
considered and handled Holmes’s post-hearing and post-decision evidence, and
that the ALJ acted within his discretion in interpreting the evidence before
him. Holmes entered into evidence examination reports by Dr. Kim Garges to
support his claim of continued disability. But the ALJ discussed the competing
evidence at length in his decision, comparing the observations and findings of
Dr. Isaac and Dr. Garges. He concluded: “In short, with respect to the period
since March 3, 2009, the undersigned gives greater weight to Dr. Isaac’s
findings and opinions than to those of Dr. Garges.” Because “the ALJ ‘is
entitled to determine the credibility of medical experts as well as lay witnesses
and weigh their opinions accordingly,’” we hold that he did not commit
reversible error in his weighing of the evidence. Greenspan v. Shalala, 38 F.3d
232, 237 (5th Cir. 1994) (quoting Scott v. Heckler, 770 F.2d 482, 485 (5th Cir.
1985)).
      For the foregoing reasons, the decision of the district court is
AFFIRMED.




                                       3